DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 03/16/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using view of Ramasamy Chinannan (US 20170019165 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy Chinannan (US 20170019165 A1) in light of Bayross (US 10469361 B1).
Regarding Claim 1, 8, 15

Ramasamy Chinannan teaches:

A method comprising receiving, at a first network device, a control packet originating from a originating network device, wherein the control packet includes a control media access control (MAC) address identifying the originating network device as a destination address of the control packet and wherein the control packet is used for determining a traffic loop in a network including the first network device and the originating network device (¶34 DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP (destination MAC address is the address of the DBDC repeater), the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)); 

determining, by the first network device, whether the control MAC address of the control packet matches a first MAC address of the first network device (¶34 DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP, the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)); 


in response to determining that the control MAC address matches the first MAC address: determining, by the first network device, that the match is indicative of the loop (¶34 a packet loop is detected, DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP, the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)); and 

Ramasamy Chinannan does not teach:


blocking, by the first network device, a first port of the first network device that the control packet arrived on; and 

in response to determining that the control MAC address does not match the first MAC address: sending, by the first network device, the control packet via a second port of the first network device without blocking the first port.

Bayross teaches:


blocking, by the first network device, a first port of the first network device that the control packet arrived on (col 8 lines 40-67 forwarding loop between PE 10B and CE 8B on Ethernet segment 14B may occur such that PE 10B receives packets (control packet) having source MAC addresses that match the MAC address of endpoint 4Acol 2 lines19-50 Based on the comparison, the local PE device may block the access-facing interface to block looped L2 traffic from the EVI, col 2 lines 55-67 determine whether to block  logical ports for the EVI to ensure that packets are not forwarded back toward a customer network across the core via the EVI, col 3 lines 1-20 identifying/tracking looped logical ports and blocking logical ports to eliminate loops col 9 lines 55-67 fig. 4 detecting loop, receiving packets having source MAC addresses that match the L2 address for endpoint 4A, detecting an L2 forwarding loop); 

in response to determining that the control MAC address does not match the first MAC address: sending, by the first network device, the control packet via a second port of the first network device without blocking the first port (col 2 lines19-50 Based on the comparison, the local PE device may block the access-facing interface to block looped L2 traffic from the EVI, col 2 lines 55-67 determine whether to block logical ports for the EVI to ensure that packets are not forwarded back toward a customer network across the core via the EVI).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan in light of Bayross in order for reducing forwarding loops for layer (L2) traffic that traverses an EVPN or PBB-EVPN instance (EVI) by deterministically determining an access-facing logical interface to block from respective access-facing logical interfaces of PE devices that switch the L2 traffic (Bayross - col 2 lines 19-30).

Regarding Claim 21, 22, and 23
Ramasamy Chinanna-Bayross teaches:

The method of claim 1.

Ramasamy Chinannan teaches:

The method of claim 1, wherein the first network device is configured with a MAC filtering rule for comparing the destination MAC address of the control packet with a local MAC address (¶34 a packet loop is detected, DBDC repeater AP (first network device) may detect a packet loop (control packet) by determining if a received packet originated from the DBDC repeater AP, the DBDC repeater AP may check the source address of a layer 2 update frame (L2UF) (for the control packet) to determine whether it matches the media access control (MAC) address of a VAP at the DBDC repeater AP (destination MAC address is the address of the DBDC repeater),, the DBDC repeater AP may determine whether a multicast packet originated from a client station (originating network device)).



Claims 2, 3, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy Chinannan-Bayross as applied to claim 1 above, further in view of Gupta (US 9007958 B2).
Regarding Claim 2, 9, 
Ramasamy Chinannan-Bayross does not teach:

The method of claim 1, wherein a plurality of virtual local area networks (VLANs) are active on the network;
Wherein the method comprises, in response to determining that the control MAC address matches the first MAC address: determining that loop affects a first VLAN in the plurality of VLANs of the network.

Gupta teaches:

The method of claim 1, wherein a plurality of virtual local area networks (VLANs) are active on the network (fig. 5 VLAN 552 and VLAN 554 col 9 lines 50-65 switches in a network are configured for different VLANs (Plurality of VLANs));

wherein the method comprises, in response to determining that the control MAC address matches the first MAC address: determining that loop affects a first VLAN in the plurality of VLANs of the network (col 9 lines 45-55 loop detection for VLAN, a loop-detection frame for a respective interface of the switch or for a respective virtual local area network (VLAN) (affecting a first VLAN in a plurality of VLANs), col 10 lines 25-40 Switch 516 also identifies frame 564 to be associated with VLAN 554 based on a VLAN identifier of frame 564, a loop-detection module adapted to detect a loop based on a match between the first identifier identifying the originating switch and a fabric identifier identifying an Ethernet fabric switch, col 1 lines 60-67 col 2 lines 1-20  The loop detection mechanism detects a loop based on a match of the identifier associated with the originating switch and the local identifier, col 2 lines 10-20 the identifier associated with the originating switch is a layer-2 multicast network address (MAC address)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta- col 1 lines 15-25).


Regarding Claim 3, 10
Ramasamy Chinannan-Bayross-Gupta teaches:

The method of claim 2.

Gupta teaches:

The method of claim 2, wherein blocking the first port of the first network device further comprises: blocking the first VLAN on the first port (col 9 lines 50-65 When a switch sends a loop-detection frame for a respective VLAN, a receiving interface on that switch can put the interface in a blocking state for the VLAN (blocking the first VLAN on the first port) (i.e., can stop receiving frames for that particular VLAN) instead of shutting the interface down. In this way, the interface is not shut down for all VLANs and continues receiving all other frames for the VLANs that may not have a loop.)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta col 1 lines 15-25).



Regarding Claim 16
Ramasamy Chinannan-Bayross-Gupta teaches:

The non-transitory computer-readable storage medium of claim 15.

Gupta teaches:

The non-transitory computer-readable storage medium of claim 15, wherein a plurality of virtual local area networks (VLANs) are active on the network (fig. 5 VLAN 552 and VLAN 554 col 9 lines 50-65 switches in a network are configured for different VLANs (Plurality of VLANs), and wherein the instructions executable by a-the processor of a-the system to cause the system further to: in response to determining that the control MAC address matches the first MAC address, determine that the loop affects a first VLAN in the plurality of VLANs (col 9 lines 45-65 loop detection for VLAN, a loop-detection frame for a respective interface of the switch or for a respective virtual local area network (VLAN) (affecting a first VLAN in a plurality of VLANs), col 10 lines 25-40 Switch 516 also identifies frame 564 to be associated with VLAN 554 based on a VLAN identifier of frame 564, a loop-detection module adapted to detect a loop based on a match between the first identifier identifying the originating switch and a fabric identifier identifying an Ethernet fabric switch, col 1 lines 60-67 col 2 lines 1-20  The loop detection mechanism detects a loop based on a match of the identifier associated with the originating switch and the local identifier, col 2 lines 10-20 the identifier associated with the originating switch is a layer-2 multicast network address (MAC address)).

block the first VLAN on the first port (col 9 lines 50-65 When a switch sends a loop-detection frame for a respective VLAN, a receiving interface on that switch can put the interface in a blocking state for the VLAN (blocking the first VLAN on the first port) (i.e., can stop receiving frames for that particular VLAN) instead of shutting the interface down. In this way, the interface is not shut down for all VLANs and continues receiving all other frames for the VLANs that may not have a loop.)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Gupta in order for efficiently detecting an edge loop in a layer-2 network. (Gupta col 1 lines 15-25).





Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy Chinannan-Bayross as applied to claim 1 above, and further in view of Grayson (US 20190215692 A1).

Regarding Claim 4, 11, 17

Ramasamy Chinannan-Bayross does not teach:

The method of claim 1 wherein the control MAC address is associated with a vendor of the originating network device.

Grayson teaches:

The method of claim 1 wherein the control MAC address is associated with a vendor of the originating network device (¶25 Media Access Control (MAC) address that identifies the vendor of a network adapter).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Grayson in order to support the use of organizational unique identifiers (OUIs) in determining which access and/or identity policies are applicable to a given wireless network access request (Grayson ¶25).


Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy Chinannan-Bayross as applied to claim 1 above, and further in view of Lee (US 20140321261 A1).

Regarding Claim 6, 13, 19

Ramasamy Chinannan-Bayross does not teach:

The method of claim 1, wherein the control packet is a Rapid Per-VLAN Spanning Tree (RPVST) packet.

Lee teaches:

The method of claim 1, wherein the control packet is a Rapid Per-VLAN Spanning Tree (RPVST) packet (¶138 standard protocols such as spanning-tree-protocol and rapid-spanning-tree-protocol deployed in most commercial Ethernet switch/routers detect and break such loops) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Lee in order for supporting integrated voice and data exchange with high survivability over potential equipment and/or linkage failure. (Lee ¶1).


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy Chinannan-Bayross as applied to claim 1 above, and further in view of Wakumoto (US 20120182872 A1).
Regarding Claim 7, 14, 20

Ramasamy Chinannan-Bayross does not teach:

The method of claim 1, wherein the first network device, in conjunction with a second network device, participate in a link aggregation group (LAG.

Wakumoto teaches:

The method of claim 1, wherein the first network device, in conjunction with a second network device, participate in a link aggregation group (LAG (¶15 The first and second devices communicate to one another and participate in the LAG together, thus removing the single point of network failure for the third device, In addition to the first and second devices, there may be additional devices participating in this distributed LAG).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ramasamy Chinannan-Bayross in light of Wakumoto in order for removing the single point of network failure for the third device (Wakumoto ¶15).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445